Title: Louisa Catherine Adams to Ann Johnson, 27 September 1798
From: Adams, Louisa Catherine
To: Johnson, Ann


          
            My Dear Nancy
            Berlin Sept. 27th. 1798
          
          Although I wrote you a long letter last Week I cannot resist the present opportunity though I confess I have nothing to say that will even be worth your reading—
          I ought perhaps to appologise for my last. upon reflection I see the impropriety of having addressed myself to you on a subject which could only prove unpleasant to you and tend to make you a party in my troubles I am sincerely grieved for having done it and I trust you will excuse my want of thought as I really suffered very much at the time of writing both my last letters and scarcely know what I said to either yourself or Mama—
          I was last evening at one of the princesses who is extremely kind to me she has seen me but once since my illness and told me last night she was quite surprised to find me look so well and likewise grown quite fat but though I hear this from many people I do not think I have yet recovered my looks sufficiently to sit for my picture but indeed I have looked so ill and ugly ever since I have been married that I have avoided sending the one Mama desired you know I am very proud therefore it would not suit me to have a picture worse than common—
          I told you when I began I had nothing to say I shall therefore only desire you to offer to my cousin and accept yourself the sincere love of your friend and Sister
          
            Louisa C. Adams
          
        